Title: To Thomas Jefferson from James Wilkinson, 12 March 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans March 12th. 07
                        
                        You will find under cover the Report I have promised, and I flatter myself you will not condemn the manner,
                            in which it has been obtained.
                        I beg to refer you for Mr. Burling Character (not a
                            common one) to General S. Smith who has long Known Him—On my own part I profess to you, I consider Him the pure Patriot, & hardly to be equaled in any Enterprize which Interests
                            His feelings; and yet he is a Man of forty:five, with a Wife & three Children & an Estate which yields Him, from
                            sixteen to twenty thousand Dollars per Annum.
                        Mr. Burling has spent from his Privy purse, about
                            sixteen hundred Dollars on His visit to Mexico; I have requested of Him to state his account which He peremptorily
                            refused, observing He could pretend no claim for services performed voluntarily & without Stipulation; but you can
                            determine whether his Information, gives Him a Title to consideration or not: from another source which I deem
                            confidential, I find the Military at the Havanna breath the sentiments of their Brethren in Mexico.—
                        Should your Estimate of the present times & particularly Bonapartes decree of the 21st. November, justify
                            us in acting, or preparing to Act, for the safety of our Independence, give me Liberty with the means of expence, and I
                            have at Command suitable agents, to foster the spirit demonstrated to Mr. Burling, & I have also the names of those with whom He confered among the Mexican officers–
                        But Sir the apparent Crisis in the affairs of the World, recalls to my mind your observations to me in 1804
                            respecting the Island of Cuba—Take that Island Sir, &, with the cooperation of a British Squadron, we can accomplish it
                            in Six Months, from the Day we commence our operations; and by this single blow, we shall secure our own Western possessions, reduce the Floridas, & give Independence to Mexico—The fate of
                            Prussia presents an awful Lesson to the World, and you can best determine, whether the instance should affect our
                            Policies—But that Bonaparte aims at universal Dominion appears unequivocal, and that our forbearance should awaken a
                            Sense of Justice in the Breast of a Despot, who settles all questions by the sword, cannot I humbly think be reasonably
                            Expected.—
                        Should we be driven to offence, the Island of Cuba should be so closely blockaded as to cut off all
                            Intercourse with it, and every measure should be as effectually masqued as circumstances may permit.—
                        Pardon Sir the Freedom of these Observations, they are submited to your correction with the present views 
                  By
                            your faithful, obliged & affectionate Servant
                        
                            Ja: Wilkinson
                            
                        
                        
                            N.B. I send you by Mr. Pease a rare specimen of Gold & Silver ore combined—the richest production of
                                Nature—the Cause of human happiness—&, I dread, the
                                Instrument of our future debasement
                        
                        
                            
                                W
                            
                        
                    